Title: To Thomas Jefferson from Mann Page, 19 April 1797
From: Page, Mann
To: Jefferson, Thomas


                    
                        Dear Sir
                        Mann’s field April 19th. 1797
                    
                    Mr. Hugh Mercer, the posthumous Son of the late Genl. Mercer, will do me the honour of forwarding this to you. I will shortly make known to you what have been his persuits in Science, and what is his Object in applying to you. His Education commenced with the Study of the Greek and Latin Languages, in which he made some Progress. His chief Attention has been to the Belles Lettres, in which he comprises Moral and Natural Philosophy and the first Principles of Mathematics together with Logic and Rhetoric. He has read but little of Law. Nor does he wish to make it a particular Study. His desire is, under your Advice to obtain that general Knowledge for which you are celebrated, to follow your Directions in every Instance, and implicitly to conform to your Will. In Return for so singular a Favour he will with Chearfulness become your Secretary and perform any Business which you may entrust to him. From what I know of him, and from his Professions of an absolute Conformity to good Manners, I beg leave to recommend him to you. You will, by receiving him, most probably well finish an Education which his Country worthily commenced.
                    I shall anxiously expect you at Mann’s field on your Way to Congress. May Health and Happiness ever attend you. Your’s most sincerely
                